Order issued December            , 2012




                                               In The
                                  (Court øf Apprats
                          iift1 istrirt of &rxasatDallas
                                       No. 05-12-00442-CV


                 AMERICA FIRST LLOYD'S INSURANCE CO., Appellant

                                                 V.

                     HARTFORD LLOYD'S INSURANCE CO., Appellee


                                            ORDER

       We GRANT appellant's December 3, 2012 motion for an extension of time to file a reply

brief. Appellant shall file its reply brief on or before December 17, 2012.




                                                        DOUGL      S. LA41(G-
                                                        JUSTIC